PRATT, J.
This is an appeal by the defendant from a judgment entered upon a verdict which was directed by the court at the circuit against the defendant, in favor of the plaintiffs, for the sum of $1,802.-87. The action was brought to recover the amount of two certain orders or drafts drawn by Albert W. Mott in favor of the plaintiffs upon, the defendant, Edward L’Estrange Phipps, each dated September 28th, 1891, and each accepted by the defendant. The order and acceptance-are as follows:
“Yonkers, N. Y„ Sept. 38, 1891.
“Mr. Edward L’Estrange Phipps—Dear Sir: Please pay to Lawrence Brothers the sum of five hundred and ninety-three dollars and fifty-eight cents ($593.58) from and of any money due me under my contract for building your two houses, the one at Washingtonville, and the other on lot 40, Monroe street, and charge-said sum to my account. Said Lawrence Brothers having furnished me with the-*17building materials tor the erection of said houses, this instrument is intended as an absolute transfer to them of so much money arising out of said contract as will satisfy their said claim for building materials furnished for said houses. ”
“Albert W. Mott. ”
Indorsed:
“Mount Vernon, 10 Oct., 1891.
'The within order accepted, payable when the buildings are entirely finished.
“Edward L'Estrange Phipps.”
“Yonkers, N. Y., Sept. 28, 1891.
“Mr. Edward L’Estrange Phipps, Mount Vernon, N. Y.—Dear Sir: Please pay to Lawrence Brothers, of Yonkers, from and out of any money due and to-become due me for building four houses for you on Monroe street, in Mount Vernon, the sum of eleven hundred and forty-nine dollars and one cent, (§1,149,-01,) said sum to be equally divided between said four houses, and charge the-same to my account. Said Lawrence Brothers having supplied me with the building materials for said four houses, this instrument is intended as an absolute transfer to them of so much money arising from said contract as will satisfy their said claim for building materials furnished. Albert W. Mott. ”
Indorsed:
“Oct. 10th, 1891.
“The within order accepted, payable as the buildings progress, or when the-same are completed. Edw. L’E. Phipps. ”
The answer, among other defenses, set up substantially that Mott-abandoned the contract, and that the defendant was obliged to finish the buildings at his own expense, and that no sum of money ever became due to said Mott, out of which a payment of the orders could be made. The court excluded proof to substantiate the defense, holding that the acceptance of the orders made the defendant liable as soon as the houses were completed. Such is not our construction of the-transaction. We think the orders must be regarded as assignments, and that, if nothing ever became due to Mott, no liability arose upon the acceptance. The defendant accepted the order as drawn. The order was: “Pay * * * dollars from out of any money due and to become due me under my contract for building.” It was simply an order to pay money due or to become due Mott, not to pay absolutely, and if the order had stopped there, and been accepted, no one would claim that the defendant could be held liable unless money was or did become due. The balance of the writing in the contract simply states the considerations moving from the plaintiff to Mott for the orders, and the intention on Mott’s part that the order should be regarded as an assignment or transfer of the money expressed in the order, to wit, of the sum then due or to become due. Now, what is the effect of the acceptance in those words: “The within order accepted, payable when the building is finished.” This was an acceptance to pay according to the terms of the order, with limitations that even the amount due or to become due should not be paid until the contract-was completed, in-one case, and in the other to pay the amount due or to become due, at the option of the defendant, during the progress of the work, or at the completion of the contract. Neither order required the defendant to-pay any money absolutely, the requirement being to pay money due or to become due under Mott’s contract. It was an acceptance to pay money upon the happening of the event of money becoming due the *18drawer under his contract, but payable only when the contract was completed. The acceptance was general, except as to time of payment. It was only to be paid out of a certain fund, and upon condition that such a fund should exist. I think it is plain, from the reading of the orders, and all the surrounding circumstances, it was the intent of both parties that the orders should be paid out of moneys due Mott upon the completion of his contract. Nothing appears upon the face of the •contract showing any intent, either upon the part of Mott or the defendant, that the defendant should bind himself in any way to pay any money, only such as should be due under the contract, and at the time, only, when the contract was completed. Bank v. Drumgoole, 109 N. Y. 63, 15 N. E. Rep. 747; Van Wagner v. Terrett, 27 Barb. 181.
We also think it was error to exclude proof offered by the defendant tending to show that nothing ever became due to Mott after the giving of the orders to plaintiff, in order to rebut any ¡^resumption that might arise that something was due to Mott when the orders were accepted.
There are various other exceptions, but they require no notice, as these views, if correct, must result in a reversal of the judgment. But it is claimed by the plaintiffs, that, even assuming the orders to be mere assignments, still that it appeared upon the trial there was due to Mott from defendant the sum of $626.76 upon the two contracts, and for that sum he is entitled to judgment, and such appears to be the conclusion as derived from the pleadings. Judgment reversed, and new trial granted, costs to abide event, with leave to plaintiffs to offer to reduce the judgment to $626.76, and to apply for judgment upon the pleadings for that amount, with costs.